Title: From George Washington to William Price, 7 November 1799
From: Washington, George
To: Price, William

 

Sir,
Fairfax County near Difficult BridgeNovember 7th 1799

I came from Mount Vernon to this place in order to run out some land which I hold in this County, near this place.
In doing which, I have discovered—or think I have discovered—some vacant land between my lines, the lines of the late Thomas Lord Fairfax, and those commonly called Tankervilles; now in the occupation of others; to whom they were sold by his Agent.
Having been but little in this State since the Revolution, I am unacquainted with the legal ⟨steps⟩ necessary & proper to be taken, to make an Entry thereof; which must be my excuse if the present application to you is wrong, or informal.
If it be proper, I pray you to make such Entry as the case requires. and the cost, so soon as it is made known to me, shall be immediatley paid by Sir Your most Obedt Hble Serv⟨t⟩

Go: Washington


P.S. I do not conceive that the Waste land herein described (if there be any) can exceed a hundred Acres.

